Citation Nr: 1042135	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  07-14 339	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress disorder 
(PTSD).

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for hepatitis C.

3.  Whether new and material evidence has been received to reopen 
a claim of service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1982 to January 1985.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a February 2007 rating 
decision of the Albuquerque, New Mexico VARO.  

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1, the 
U.S. Court of Appeals for Veterans Claims (Court) held that the 
scope of a service connection for PTSD claim encompasses other 
psychiatric diagnoses shown.  As the Court further noted, however 
(See Clemons at 8, citing Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008)), in claims to reopen where a previous final 
determination was limited to a specific diagnosis, a claim of 
service connection for a diagnosis other than the specific one 
previously adjudicated is a separate and distinct claim, rather 
than becoming part and parcel of the claim previously finally 
decided.   Accordingly the scope of the claim to reopen a claim 
of service connection for PTSD is limited to that diagnosis.


FINDINGS OF FACT

1.  An unappealed February 2003 rating decision denied the 
Veteran service connection for PTSD based essentially on findings 
that he had not served in combat, and that a stressor event to 
support a diagnosis of PTSD was not shown.  

2.  Evidence received since the February 2003 rating decision 
does not tend to corroborate the occurrence in service of a 
stressor event to support a diagnosis of PTSD; does not relate to 
the unestablished fact necessary to substantiate the claim of 
service connection for PTSD and does not raise a reasonable 
possibility of substantiating such claim.

3.  An unappealed February 2003 rating decision denied the 
Veteran service connection for hepatitis C, based essentially on 
findings that such disability was not manifested in service; that 
he had not identified inservice risk factors for hepatitis C; and 
that hepatitis C was not shown to be related to the Veteran's 
service.  
4.  Evidence received since the February 2003 rating decision 
does not relate to the Veteran's hepatitis C to his military 
service; does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for hepatitis C; and 
does not raise a reasonable possibility of substantiating the 
claim.

5.  A final April 2004 rating decision denied the Veteran service 
connection for a right ankle disability, based on findings that 
such disability was not manifested in service; that right ankle 
arthritis was not manifested in the first postservice year; and 
that his current right ankle disability was not shown to be 
related to service.   

6.  Evidence received since the April 2004 rating decision does 
not tend to relate the Veteran's current right ankle disability 
to his service; does not relate to the unestablished fact 
necessary to substantiate the claim of service connection for a 
right ankle disability; and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the 
claim of service connection for PTSD may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2010). 

2.  New and material evidence has not been received, and the 
claim of service connection for hepatitis C may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2010). 

3. New and material evidence has not been received, and the claim 
of service connection for a right ankle disability may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
in a claim to reopen a previously finally denied claim, VCAA 
notice must notify the claimant of the meaning of new and 
material evidence and of what evidence and information (1) is 
necessary to reopen the claim; (2) is necessary to substantiate 
each element of the underlying service connection claim; and (3) 
is specifically required to substantiate the element or elements 
needed for service connection that were found insufficient in the 
prior final denial on the merits.

A September 2006 letter provided notice substantially in 
accordance with Kent, and also explained the evidence VA was 
responsible for providing and the evidence the Veteran was 
responsible for providing.  It informed him of disability rating 
and effective date criteria.  He has had ample opportunity to 
respond/supplement the record, and has not alleged that notice in 
this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The duty to 
assist by arranging for a VA examination or obtaining a medical 
opinion does not attach unless a previously denied claim is 
reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The appellant has not 
identified any pertinent evidence that remains outstanding.  VA's 
duty to assist is also met.  


Legal Criteria, Factual Background, and Analysis

A February 2003 rating decision denied the Veteran's service 
connection for PTSD, based on findings that he had not served in 
combat, and that stressor event in service supporting a diagnosis 
of PTSD was not shown.  It also denied him service connection for 
hepatitis C, based essentially on findings that such disability 
was not manifested in service; that he had not identified risk 
factors in service for hepatitis C; and that the disease was not 
shown to be related to his service.  He did not appeal this 
decision, and it is final.  38 U.S.C.A. § 7105.

An April 2004 rating decision denied the Veteran service 
connection for a right ankle disability, based essentially on 
findings that such disability was not manifested in service; that 
right ankle arthritis was not manifested in the first postservice 
year; and that the current right ankle disability was not shown 
to be related to his service.  The appellant did not appeal that 
decision, and it also is final.  38 U.S.C.A. § 7105.

Generally, when the RO denies a claim, and the veteran does not 
appeal the denial, such determination is final, and the claim may 
not thereafter be reopened and allowed based on the same record.  
38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new 
and material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 
173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).
Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service 
connection requires (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between the current symptoms and 
an inservice stressor; and credible supporting evidence that the 
claimed inservice stressor occurred.   38 C.F.R. § 3.304(f).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with all 
reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

PTSD

The evidence of record at the time of the February 2003 rating 
decision included the Veteran's STRs, which are silent for any 
complaint, treatment, or diagnosis of any mental health 
disability, including PTSD.  He did not serve in combat, and had 
not identified any stressor events in service capable of 
corroboration.  His service records did not contain any 
indication of behavioral changes.  VA treatment records noted an 
assessment of severe chronic PTSD in August 2000, an assessment 
of depression with symptoms consistent with PTSD in September 
2000, and assessments of both PTSD and depression in subsequent 
treatment records.  In statements for the record, and in accounts 
to treatment-providers, he related that during service he had 
participated in war games during which persons were killed.  He 
did not respond to the RO's requests for identifying information 
(that would allow for VA to seek corroboration of the alleged 
stressors).  The diagnoses of PTSD in his treatment records for 
the most part did not identify the stressor event supporting the 
diagnosis; when a specific stressor event was identified, it was 
participation in the uncorroborated war games that resulted in 
deaths.

The evidence received since the February 2003 rating decision 
includes the Veteran's claim to reopen, alleging he was 
physically assaulted and threatened by a noncommissioned officer 
during training in service.  He was sent, and asked to complete, 
a PTSD questionnaire (so that VA could seek to corroborate his 
allegations).  He did not respond.  The additional evidence 
received also includes VA treatment records and records received 
from the Social Security Administration (SSA), none of which 
contain information regarding a stressor event in service (a 
diagnosis of PTSD is noted).  

Inasmuch as the prior denial of service connection for PTSD was 
based on a finding that a stressor event in service supported by 
credible corroborating information was not shown (or that a 
diagnosis of PTSD was linked to such event), for additional 
evidence received since the February 2003 rating decision to be 
new and material, it would have to relate to such matter, i.e., 
tend to corroborate the occurrence in service of a stressor event 
to which a diagnosis of PTSD could be attributed.  No evidence 
received since the February 2003 rating decision is of such 
nature.  Regarding his specific allegation of a physical assault 
by a superior during training (with racial overtones), he did not 
respond to a request that he complete a PTSD questionnaire or 
provide any information that would allow for VA to pursue 
corroboration of such event, nor has he provided any 
corroborating information himself (he was advised of the types of 
evidence that could serve to corroborate the alleged event by a 
notice letter).  His bare allegations do not tend to corroborate 
that the alleged stressor occurred.  

Regarding the VA treatment records and those received from SSA, 
none contains evidence that tends to corroborate the occurrence 
of an alleged stressor event in service.  Accordingly, no 
evidence received since February 2003 pertains to the 
unestablished fact necessary to substantiate the claim of service 
connection for PTSD or raises a reasonable possibility of 
substantiating such claim.  Hence, the additional evidence 
received is not new and material, and the claim may not be 
reopened.  

Hepatitis C

The evidence of record at the time of the February 2003 rating 
decision included the Veteran's STRs which did not include 
notation of any complaints, treatment, or diagnosis of hepatitis 
C (nor any recognized risk factors for hepatitis C in service).  
His VA treatment records showed that he was first seen for 
hepatitis C in 2000 (over 15 years after his separation from 
service).  The treatment records did not contain any mention of 
service (or any information relating the hepatitis to service/an 
event therein).  

Evidence received since the time of the February 2003 rating 
decision includes VA treatment records and records received from 
SSA.  The records show ongoing treatment for hepatitis; none 
contains information regarding the etiology of the hepatitis C 
(or relates it to service).  He has also submitted statements 
alleging his hepatitis C was contracted from air-jet vaccinations 
in service, or from the process of acquiring the two tattoos he 
received while he was serving on active duty.  (Significantly, 
his STRs do not show he acquired tattoos in service-he waived a 
service separation examination.) 

Because service connection for hepatitis C was denied in February 
2003 based on findings that such disease was not manifested in 
service; that risk factors for such disease in service were not 
shown; and that there was no competent evidence that the 
hepatitis C could be related to the Veteran's service, for 
evidence to be new and material in this matter, it would have to 
be evidence tending to show/corroborate that the Veteran indeed 
was exposed to risk factors in service (and that his disease is 
related to such risk factors).  Conceding (for purposes of this 
appeal only, as his allegations of acquiring tattoos and 
receiving air gun inoculations in service must be deemed credible 
for purposes of reopening the claim) the occurrence of the 
alleged risk factors in service, it is noteworthy that the 
Veteran has not presented any evidence indicating (or suggesting) 
that his hepatitis might be related to such risk factors.  He is 
not competent to relate his hepatitis C to tatoos or air gun 
vaccinations by his own speculations/opinions.   Nexus between a 
current disease and a remote possible cause is a complex medical 
question, not capable of resolution by lay observation.   See 
Davidson v. Shinseki, 581 F. 3d. 1313 (Fed. Cir, 2009); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2009).  Notably, VA's duty 
to assist by obtaining a medical opinion does not attach unless a 
claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).

As the treatment records and SSA records do not discuss the 
etiology of the Veteran's hepatitis C, no evidence received since 
the February 2003 rating decision is evidence that tends to 
relate the hepatitis to his service.  Therefore, the additional 
evidence received does not pertain to an unestablished fact that 
is necessary to substantiate the claim of service connection for 
hepatitis C, does not raise a reasonable possibility of 
substantiating such claim, and is not material.   

Right ankle disability

The evidence of record at the time of the April 2004 rating 
decision included the Veteran's STRs which are silent for any 
complaint, treatment, or diagnosis pertaining to  right ankle 
disability.  VA treatment records did not indicate any treatment 
for such disability at a time proximate to service or show 
manifestation of ankle arthritis within one year of separation.  
A September 2004 VA treatment record noted right ankle pain "for 
many years, since I was in the military".  The competent 
(medical) evidence contained no indication of any nexus between 
current right ankle complaints and service.

The April 2004 rating decision denied service connection for a 
right ankle disability because there was no evidence that such 
disability was related to the Veteran's service.   The Veteran 
initiated an appeal of that decision, but did not perfect his 
appeal in the matter after a statement of the case was issued in 
2006.  Accordingly, that decision is final.  38 U.S.C.A. § 7105.

Evidence received since the April 2004 rating decision includes 
VA outpatient treatment records and Social Security 
Administration records, which show ongoing treatment for right 
ankle problems.  
The Veteran alleges that VA treatment providers are of the 
opinion that his right ankle disability might be of sufficient 
age to have been incurred at a time as remote as in service.  
However, he has not identified any such provider, or submitted a 
medical opinion to that effect.  Significantly, the record also 
does not show injury of, or complaints involving, the right ankle 
in service (and therefore any such opinion, of itself, would be 
inadequate to substantiate the claim).   Regardless, the 
treatment records and SSA records do not contain any information 
that relates the Veteran's current right ankle disability to his 
service.

In summary, no evidence received since the April 2004 is evidence 
that relates the Veteran's current right ankle disability to his 
service.  Hence, the additional evidence received does not 
pertain to the unestablished fact necessary to substantiate the 
claim of service connection for a right ankle disability; does 
not raise a reasonable possibility of substantiating the claim; 
and is not material.  


ORDER

The appeal to reopen a claim of service connection for PTSD is 
denied.

The appeal to reopen a claim of service connection for hepatitis 
C is denied.

The appeal to reopen a claim of service connection for a right 
ankle disability is denied.




____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


